


EXHIBIT 10.1

 

THE SECOND AMENDED 1997 OPTION PLAN

FOR KEY EMPLOYEES OF

AMPHENOL AND SUBSIDIARIES

 

1.                                       Purpose of Plan

 

The Second Amended 1997 Option Plan for Key Employees of Amphenol and
Subsidiaries (the “Plan”) is designed:

 

(a)  to promote the long term financial interests and growth of Amphenol
Corporation (the “Corporation”) and its subsidiaries by attracting and retaining
management personnel with the training, experience and ability to enable them to
make a substantial contribution to the success of the Corporation’s business;

 

(b)  to motivate management personnel by means of growth-related incentives to
achieve long range goals; and

 

(c)  to further the alignment of interests of participants with those of the
stockholders of the Corporation through opportunities for increased stock, or
stock-based, ownership in the Corporation.

 

2.                                       Definitions

 

As used in the Plan, the following words shall have the following meanings:

 

(a)                                  “Board of Directors” means the Board of
Directors of the Corporation.

 

(b)                                 “Code” means the Internal Revenue Code of
1986, as amended.

 

(c)                                  “Committee” means the Compensation
Committee of the Board of Directors.

 

(d)                                 “Common Stock” or “Share” means Series A
Common Stock of the Corporation which may be authorized but unissued, or issued
and reacquired.

 

(e)                                  “Employee” means a person, including an
officer, in the regular full-time employment of the Corporation or one of its
Subsidiaries who, in the opinion of the Committee, is, or is expected to be,
primarily responsible for the management, growth or protection of some part or
all of the business of the Corporation.

 

(f)                                    “Exchange Act” means the Securities
Exchange Act of 1934, as amended.

 

(g)                                 “Fair Market Value” means such value of a
Share as reported for stock exchange transactions and/or determined in
accordance with any applicable resolutions or regulations of the Committee in
effect at the relevant time.

 

(h)                                 “Management Stockholders’ Agreement” means
an agreement between the Corporation and a Participant that sets forth the terms
and conditions and limitations applicable to any Shares purchased pursuant to
Options granted under this Plan.

 

(i)                                     “Option Agreement” means an agreement
between the Corporation and a Participant that sets forth the terms, conditions
and limitations applicable to a grant of Options pursuant to the Plan.

 

--------------------------------------------------------------------------------


 

(j)                                     “Option” means an option to purchase
shares of the Common Stock which will not be an “incentive stock option” (within
the meaning of Section 422 of the Code).

 

(k)                                  “Participant” means an Employee, or other
person having a unique relationship with the Corporation or one of its
Subsidiaries, to whom one or more grants of Options have been made and such
grants have not all been forfeited or terminated under the Plan; provided,
however, that a non-employee director of the Corporation or one of its
Subsidiaries may not be a Participant.

 

(l)                                     “Subsidiary” shall mean any corporation
in an unbroken chain of corporations beginning with the Corporation if each of
the corporations, or group of commonly controlled corporations, other than the
last corporation in the unbroken chain then owns stock possessing 50% or more of
the total combined voting power of all classes of stock in one of the other
corporations in such chain.

 

3.                                       Administration of Plan

 

(a)                                  The Plan shall be administered by the
Committee.  None of the members of the Committee shall be eligible to be
selected for Option grants or to purchase Shares under the Plan, or have been so
eligible for selection within one year prior thereto; provided, however, that
the members of the Committee shall qualify to administer the Plan for purposes
of Rule 16b-3 (and any other applicable rule) promulgated under Section 16(b) of
the Exchange Act to the extent that the Corporation is subject to such rule. 
The Committee may adopt its own rules of procedure, and action of a majority of
the members of the Committee taken at a meeting, or action taken without a
meeting by unanimous written consent, shall constitute action by the Committee. 
The Committee shall have the power and authority to administer, construe and
interpret the Plan, to make rules for carrying it out and to make changes in
such rules.  Any such interpretations, rules and administration shall be
consistent with the basic purposes of the Plan.

 

(b)                                 The Committee may delegate to the Chief
Executive Officer and to other senior officers of the Corporation its duties
under the Plan subject to such conditions and limitations as the Committee shall
prescribe except that only the Committee may designate and make Option grants to
Participants who are subject to Section 16 of the Exchange Act.

 

(c)                                  The Committee may employ attorneys,
consultants, accountants, appraisers, brokers or other persons.  The Committee,
the Corporation, and the officers and directors of the Corporation shall be
entitled to rely upon the advice, opinions or valuations of any such persons. 
All actions taken and all interpretations and determinations made by the
Committee in good faith shall be final and binding upon all Participants, the
Corporation and all other interested persons.  No member of the Committee shall
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or Option grants, and all members of the
Committee shall be fully protected by the Corporation with respect to any such
action, determination or interpretation.

 

4.                                       Eligibility

 

The Committee may from time to time make Option grants under the Plan to such
Employees, or other persons having a unique relationship with Corporation or any
of its Subsidiaries, and in such form and having such terms, conditions and
limitations as the Committee may determine.  No Option grants may be made under
this Plan to non-employee directors of Corporation or any of its Subsidiaries. 
Options may be granted singly, in combination or in tandem.  The terms,
conditions and limitations of each Option grant under the Plan shall be set
forth in an Option Agreement, in a form approved by the Committee, consistent,
however, with the terms of the Plan and the Management Stockholders’ Agreement.

 

--------------------------------------------------------------------------------


 

5.                                       Grants

 

From time to time, the Committee, in its sole discretion, will determine the
forms and amounts of Options to be granted to Participants.  At the time of an
Option grant, the Committee shall determine, and shall include in the Option
Agreement or other Plan rules, the option exercise period, the option price, and
such other conditions or restrictions on the grant or exercise of the Option as
the Committee deems appropriate.  In addition to other restrictions contained in
the Plan, an Option granted under this Paragraph 5, (i) may not be exercised
more than 10 years after the date it is granted and (ii) may not have an option
exercise price less than 50% of the Fair Market Value of Common Stock on the
date the Option is granted.  Payment of the option price shall be made in cash
or in shares of Common Stock, or a combination thereof, in accordance with the
terms of the Plan, the Option Agreement and of any applicable guidelines of the
Committee in effect at the time.

 

Options may be granted prior to the effective date of the Plan (as determined
pursuant to Paragraph 13 herein); provided, however, that no Option shall be
Exercisable prior to the date of the approval of the Plan by the stockholders of
the Corporation.

 

6.                                       Limitations and Conditions

 

(a)                                  The number of Shares available under this
Plan shall be 2,826,000 Shares of the authorized Common Stock as of the
effective date of the Plan.  The number of Shares subject to Options under this
Plan to any one Participant shall not be more than 1,000,000 Shares.  Unless
restricted by applicable law, Shares related to Options that are forfeited,
terminated, cancelled or expire unexercised, shall immediately become available
to be subject to Option grants.

 

(b)                                 No Options shall be granted under the Plan
beyond ten years after the effective date of the Plan, but the terms of Options
granted on or before the expiration of the Plan may extend beyond such
expiration.  At the time an Option is granted or amended or the terms or
conditions of an Option are changed, the Committee may provide for limitations
or conditions on such grant or purchase consistent with the terms of the
Management Stockholders’ Agreement.

 

(c)                                  Nothing contained herein shall affect the
right of the Corporation to terminate any Participant’s employment at any time
or for any reason.

 

(d)                                 Other than as specifically provided for in
the Management Stockholder’s Agreement or an Option Agreement or with regard to
the death of a Participant, no benefit under the Plan shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or charge, and any attempt to do so shall be void.  No such benefit
shall, prior to receipt thereof by the Participant, be in any manner liable for
or subject to the debts, contracts, liabilities, engagements, or torts of the
Participant.

 

(e)                                  Participants shall not be, and shall not
have any of the rights or privileges of, stockholders of the Corporation in
respect of any Shares purchasable in connection with any Option grant unless and
until certificates representing any such Shares have been issued by the
Corporation to such Participants.

 

(f)                                    No election as to benefits or exercise of
Options may be made during a Participant’s lifetime by anyone other than the
Participant except by a legal representative appointed for or by the
Participant.

 

(g)                                 Absent express provisions to the contrary,
any grant of Options under this Plan shall not be deemed compensation for
purposes of computing benefits or contributions under any retirement plan of the
Corporation or its Subsidiaries and shall not affect any benefits under any
other benefit plan of any kind now or

 

--------------------------------------------------------------------------------


 

subsequently in effect under which the availability or amount of benefits is
related to level of compensation.  This Plan is not a “Retirement Plan” or
“Welfare Plan” under the Employee Retirement Income Security Act of 1974, as
amended.

 

h)                                     Unless the Committee determines
otherwise, no benefit or promise under the Plan shall be secured by any specific
assets of the Corporation or any of its Subsidiaries, nor shall any assets of
the Corporation or any of its Subsidiaries be designated as attributable or
allocated to the satisfaction of the Corporation’s obligations under the Plan.

 

7.                                       Transfers and Leaves of Absence

 

For purposes of the Plan, unless the Committee determines otherwise: (a) a
transfer of a Participant’s employment without an intervening period of
separation among the Corporation and any Subsidiary shall not be deemed a
termination of employment, and (b) a Participant who is granted in writing a
leave of absence shall be deemed to have remained in the employ of the
Corporation during such leave of absence.

 

8.                                       Adjustments

 

In the event of any change in the outstanding Common Stock by reason of a stock
split, spin-off, stock dividend, stock combination or reclassification,
recapitalization or merger, change of control, or similar event, the Committee
may adjust appropriately the number of Shares subject to the Plan and available
for or covered by Option grants and exercise prices related to outstanding
Option grants and make such other revisions to outstanding Option grants as it
deems are equitably required.

 

9.                                       Merger, Consolidation, Exchange,

Acquisition, Liquidation or Dissolution

 

In its absolute discretion, and on such terms and conditions as it deems
appropriate, coincident with or after the grant of any Option, the Committee may
provide that such Option cannot be exercised after the merger or consolidation
of the Corporation into another corporation, the exchange of all or
substantially all of the assets of the Corporation for the securities of another
corporation, the acquisition by another corporation of 80% or more of the
Corporation’s then outstanding shares of voting stock or the recapitalization,
reclassification, liquidation or dissolution of the Corporation (a
“Transaction”), and if the Committee so provides, it shall, on such terms and
conditions as it deems appropriate, also provide, either by the terms of such
Option or by a resolution adopted prior to the occurrence of such Transaction,
that, for some reasonable period of time prior to such Transaction, such Option
shall be exercisable as to all shares subject thereto, notwithstanding anything
to the contrary herein (but subject to the provisions of Paragraph 6(b)) and
that, upon the occurrence of such event, such Option shall terminate and be of
no further force or effect; provided, however, that the Committee may also
provide, in its absolute discretion, that even if the Option shall remain
exercisable after any such event, from and after such event, any such Option
shall be exercisable only for the kind and amount of securities and/or other
property, or the cash equivalent thereof, receivable as a result of such event
by the holder of a number of shares of stock for which such Option could have
been exercised immediately prior to such event.

 

10.                                 Amendment and Termination

 

The Committee shall have the authority to make such amendments to any terms and
conditions applicable to outstanding Option grants as are consistent with this
Plan provided that, except for adjustments under Paragraph 8 or 9 hereof, no
such action shall modify such Option grant in a manner adverse to the
Participant without the Participant’s consent except as such modification is
provided for or contemplated in the terms of the Option grant.

 

 

--------------------------------------------------------------------------------


 

The Board of Directors may amend, suspend or terminate the Plan except that no
such action, other than an action under Paragraph 8 or 9 hereof, may be taken
which would, without shareholder approval, increase the aggregate number of
Shares subject to Options under the Plan, decrease the exercise price of
outstanding Options, change the requirements relating to the Committee or extend
the term of the Plan.

 

11.                                 Foreign Options and Rights

 

The Committee may grant Options to Employees who are subject to the laws of
nations other than the United States, which Option grants may have terms and
conditions that differ from the terms thereof as provided elsewhere in the Plan
for the purpose of complying with foreign laws.

 

12.                                 Withholding Taxes

 

The Corporation shall have the right to deduct from any cash payment made under
the Plan any federal, state or local income or other taxes required by law to be
withheld with respect to such payment.  It shall be a condition to the
obligation of the Corporation to deliver shares upon the exercise of an Option
that the Participant pay to the Corporation such amount as may be requested by
the Corporation for the purpose of satisfying any liability for such withholding
taxes.  Any Option Agreement may provide that the Participant may elect, in
accordance with any conditions set forth in such Option Agreement, to pay a
portion or all of such withholding taxes in shares of Common Stock.

 

13.                                 Effective Date and Termination Dates

 

The Plan shall be effective on and as of the date of its approval by the
stockholders of the Corporation and shall terminate ten years later, subject to
earlier termination by the Board of Directors pursuant to Paragraph 10.

 

 

--------------------------------------------------------------------------------
